Citation Nr: 1522919	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  11-28 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the severance of service connection for an undiagnosed illness with low back pain was proper.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  

3.  Entitlement to service connection for lumbar disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to July 1987, and from November 1990 to May 1991. 

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a November 2006 rating decision, the RO proposed to sever service connection for undiagnosed illness with low back pain, due to a diagnosed disability of lumbar disc disease by x ray evidence; and, denied entitlement to a TDIU.  In December 2006, the Veteran filed a notice of disagreement with the denial of a TDIU.  In an October 2007 rating decision, the RO severed service connection for undiagnosed illness with low back pain, due to a diagnosed disability of lumbar disc disease by x ray evidence.  A notice of disagreement was filed in November 2007.  A statement of the case was issued in August 2011 with regard to both issues, and a substantive appeal was received in October 2011.

The issue of entitlement to a TDIU and entitlement to service connection for lumbar disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

It was not clearly and unmistakably erroneous for service connection to be established for undiagnosed illness with low back pain in a June 2004 rating decision, as a chronic disability of the lumbar spine was not shown.  



CONCLUSION OF LAW

The severance of the award of service connection for undiagnosed illness with low back pain was improper. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.159 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2004 rating decision, service connection was established for undiagnosed illness with low back pain, joint arthralgia, memory loss, and loss of concentration and a 10 percent rating was assigned, effective June 3, 2002.  

Such award was based, in part, on a February 2003 VA examination report reflecting complaints of aches and pains in multiple joints, specifically in his knees and left shoulder, and complaints of lower back pain over the last few years, with arthralgia.  He also complained of memory loss and difficulty with concentration.  Upon physical examination, the examiner noted tenderness of the lower back of bilateral right more than left sacroiliac joints in palpation and forward flexion limited to 45-50 degrees and Schober's test limited.  The examiner diagnosed a history of chronic low back pain with arthralgia in his knees, with one episodes of burning sensation with urination with question of irritable bowel disease, rule out spondylitis, Reiter's syndrome, spondyloarthropathy.  An x-ray examination of the lumbar spine showed mild fuzziness in the margins of the right SI joint which could be due to mild sacroiliitis, and the left SI joint was within normal limits.  

In October 2006, the Veteran underwent a VA examination to assess his employability as it relates to his knees and lumbar spine.  The examiner diagnosed lumbar disc disease based on a June 2006 x-ray examination, which showed localized degenerative disc disease.  

In a November 2006 rating decision, the RO proposed to sever service connection for undiagnosed illness with low back pain, due to diagnosed disability of lumbar disc disease by x-ray evidence, but undiagnosed illness with joint arthralgia would be continued.  (The Board notes that in a May 2005 rating decision service connection was established for posttraumatic stress disorder (PTSD) which encompassed his memory loss and loss of concentration.)  In an October 2007 rating decision, the RO severed service connection for undiagnosed illness with low back pain, and continued the 10 percent rating for undiagnosed illness with joint arthralgia.  

An award of service connection will be severed only where evidence establishes that such was clearly and unmistakably erroneous (the burden of proof being upon the Government).  38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(d). 

The provisions of 38 C.F.R. § 3.105(d) state that, "A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion."

The Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether clear and unmistakable error (CUE) is present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

The Court has further stated that CUE is a very specific and a rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc). 

It has been held by the Court that the same CUE standard that applies to a Veteran's CUE challenge to a prior adverse determination under 3.105(a) is also applicable in the Government's severance determination under 3.105(d).  Once service connection has been granted, 38 C.F.R. § 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof.  See Wilson v. West, 11 Vet. App 383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (§ 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.); see also Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that CUE is defined the same under 38 C.F.R. § 3.105(d) as it is under 38 C.F.R. § 3.105(a) ). 

However, the evidence that may be considered in determining whether severance is proper under 38 C.F.R. § 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court reasoned that because 38 C.F.R. § 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  It was reasoned that "[i]f the Court were to conclude that . . . a service connection award can be terminated pursuant to [38 C.F.R. §] 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Venturella, 10 Vet. App. at 342-43 .

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d) (2003).

At the time service connection was established for undiagnosed illness with low back pain, joint arthralgia, memory loss, and loss of concentration, the following provisions were in effect:  A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2) (2003).

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2) (2003).  The regulations have been updated but are not relevant to the issue of severance in appellate status.  See 38 C.F.R. § 3.317(a) (2014); see also 75 Fed. Reg. 61995 -97 (2010); see also 76 Fed. Reg. 41696 -98 (July 15, 2011).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  At the time service connection was established, the period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established was December 31, 2006.  38 C.F.R. § 3.317(a)(1)(i) (2003).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b) (2003).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3) (2003).

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to:  fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b) (2003).

For the reasons discussed below, the Board does not find that the June 2004 rating decision granting service connection for an undiagnosed illness with low back pain was clearly and unmistakably erroneous.

At the time service connection was established for undiagnosed illness with low back pain, the evidence of record contained service treatment records, VA outpatient treatment records, and a February 2003 VA examination report.  It was also established that the Veteran served in the Southwest Asia theater of options from December 1990 to April 1991, thus he was a Persian Gulf Veteran.  Service connection was established in light of the objective findings of low back pain and symptoms such as tenderness, but a lack of a finding of a chronic low back disability.  

As detailed above, a chronic low back disability was not shown until June 2006, thus two years after the June 2004 rating decision was issued establishing service connection, and four years after the effective date of service connection.  In light of the low back symptoms, but lack of chronic disability shown, there can be no finding that the grant of service connection for undiagnosed illness with low back pain was undebatably wrong based on the evidence of record in June 2004.  A reasonable person could find a medically unexplained chronic multisymptom illness - low back pain - in light of his Persian Gulf service.  

Moreover, it has not been clearly established that the localized degenerative disc disease shown on x-ray examination in June 2006 accounts for his low back pain shown on examination in February 2003, and such degenerative disc disease was not shown on x-ray examination conducted in February 2003.

For severance to stand in this case, the burden is on the government to show that the June 2004 decision to award service connection was without question incorrect, and that the only possible outcome supported by the facts and law in 2004 would have been a denial.  This high standard has not been met here by VA.

Therefore, the Veteran is entitled to restoration of service connection for undiagnosed illness with low back pain.  


ORDER

Restoration of service connection for undiagnosed illness with low back pain is granted.



REMAND

Lumbar disc disease

Per the above decision, service connection for undiagnosed illness with low back pain has been restored.  Thus, the 10 percent rating in effect for undiagnosed illness with joint arthralgia will be restored to also reflect low back pain.

In March 2010, the Veteran filed a claim of service connection for a lower back condition.  See 03/31/2010 VBMS entry, VA 21-4138 Statement in Support of Claim.  In August 2010, a VCAA letter was issued to the Veteran with regard to lumbar disc disease (claimed as lower back condition).  In a September 2010 rating decision, the RO denied entitlement to service connection for lumbar disc disease.  In February 2011, the Veteran requested reconsideration of the rating decision and in June 2011, the Veteran expressed disagreement with the RO's September 2010 denial.  Remand is necessary for issuance of a statement of the case with regard to the issue of entitlement to service connection for lumbar disc disease.  Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

Initially, the Board notes that the Veteran's claim for a TDIU is inextricably intertwined with his claim of service connection for lumbar disc disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

In April 2006, the Veteran filed a claim for a TDIU.  See 04/25/2006 VBMS entry, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  He asserted that he stopped working on March 31, 2006 due to PTSD/concentration issues.  In October 2006, the Veteran underwent VA examinations pertaining to the knees and back.  While the Veteran denied any occupational effects while working for the IRS, the examiner did not provide an opinion regarding employability.  With regard to his PTSD, the examiner noted minimal social and occupational impairment from his resolving PTSD symptoms.  It was also noted that the Veteran was motivated to get back into the work force within the next 6-12 months.  He wanted to continue working with tax preparation but would prefer going to a private firm like H&R Block rather than working for the IRS.  See 10/30/2006 VBMS entry, VA Examination.

A February 2009 VA PTSD examination reflects the Veteran's report that he was not currently working but that he last worked two weeks prior, doing some accounting work.  He had worked there since December 1, 2008 but left due to disagreements.  See 02/03/2009 VBMS entry, VA Examination.

In light of the fact that the Veteran's appeal stems from an April 2006 claim, it is clear that further development must be conducted regarding his employment status for the past nine years.  The Veteran should be asked to complete a VA Form 21-8940 pertaining to the years 2007-2015.  Also, opinions should be sought as to whether during the course of any period contemplated by this appeal the Veteran's service-connected disabilities precluded employment.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete VA Forms 21-8940 for the years 2007 to 2015.  

2.  Thereafter, schedule the Veteran for a VA examination with a psychiatrist or psychologist to assess whether his service-connected PTSD precludes him from obtaining or maintaining substantially gainful employment commensurate with his level of education and prior work experience and training.  VBMS and Virtual VA should be reviewed in conjunction with the examination.

Such opinion should contain a complete and clear rationale.

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess whether his service-connected undiagnosed illness with joint arthralgia and low back pain precludes him from obtaining or maintaining substantially gainful employment commensurate with his level of education and prior work experience and training.  VBMS and Virtual VA should be reviewed in conjunction with the examination.

Such opinion should contain a complete and clear rationale.

4.  Thereafter, readjudicate the TDIU claim pursuant to § 4.16(b).  If the claim is not granted in full, send the Veteran and his representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

5.  Issue a statement of the case with regard to the issue of entitlement to service connection for lumbar disc disease.  This issue should not be certified to the Board unless the Veteran submits a timely substantive appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


